  Case 1:21-cv-00425-JFB Document 15 Filed 07/02/21 Page 1 of 1 PageID #: 75




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

ASTELLAS PHARMA INC., et al.,                   )
                                                )
                                                )
                 Plaintiffs,                    )
                                                )
       v.                                       )      C. A. No. 21-425-JFB
                                                )
AUROBINDO PHARMA LTD., et al.,                  )
                                                )
                 Defendants.                    )


                       STIPULATION AND ORDER TO EXTEND TIME

       The parties hereby stipulate and agree, subject to the approval of the Court, that the time

for defendants Actavis Elizabeth LLC, Actavis LLC, and Teva Pharmaceuticals USA, Inc. to

answer, move, or otherwise respond to plaintiff’s complaint is extended through and including

July 29, 2021.

 /s/ Daniel M. Silver                               /s/ Andrew E. Russell
 Daniel M. Silver (No. 4758)                        John W. Shaw (No. 3362)
 Alexandra M. Joyce (No. 6423)                      Karen E. Keller (No. 4489)
 Renaissance Centre                                 Andrew E. Russell (No. 5382)
 MCCARTER & ENGLISH, LLP                            David M. Fry (No. 5486)
 405 N. King Street 8th Floor                       SHAW KELLER LLP
 Wilmington, DE 19801                               I.M. Pei Building
 (302) 984-6331                                     1105 North Market Street, 12th Floor
 dsilver@mccarter.com                               Wilmington, DE 19801
 ajoyce@mccarter.com                                (302) 298-0700
 Attorney for Plaintiffs                            jshaw@shawkeller.com
                                                    kkeller@shawkeller.com
                                                    arussell@shawkeller.com
                                                    dfry@shawkeller.com
                                                    Attorneys for Defendants Teva
                                                    Pharmaceuticals USA, Inc.,
                                                    Actavis Elizabeth LLC, and Actavis LLC
 Dated: July 2, 2021
